Exhibit 10.1

30 North LaSalle

Suite 4000

Chicago, IL  60602

312-630-1900 Office

312-630-9299 Fax

TELEPHONE AND DATA
SYSTEMS, INC.

August 16, 2007

Mr. Douglas D. Shuma

RE:          SENIOR VICE PRESIDENT – CORPORATE CONTROLLER

Dear Doug,

I, Ted Carlson and all the other members of TDS and business unit management
teams with whom you met are most impressed with you and the talents you would
bring to our senior management team as TDS’s Senior Vice President – Corporate
Controller.  In this capacity you would report directly to me and be responsible
for significantly improving the effectiveness, credibility and leadership of all
controllership areas.  Over the longer run, we are looking to you to provide the
vision, strategies, programs, metrics and overall direction required for the TDS
Corporate accounting organization to deliver maximum support, assistance and
value to the business units and TDS Corporate.

More specifically, you will be tasked with carrying out the duties and
responsibilities outlined in the attached Position Specification Statement.  In
doing so, you will, of course, have my full support and that of Ted Carlson and
the entire corporate management team.

It is very clear Doug that you have the talent, experience, leadership ability,
integrity and problem solving skills necessary to do an outstanding job in this
important and challenging role; and I am sure you will do exactly that.  In
addition to the excellent managerial, technical and collaborative skills you
will bring to this position, your background fits very well with our needs.  In
particular, your valuable experience in developing and leading strong accounting
organizations; making needed improvements in accounting programs, processes and
controls; in handling internal and external reporting and Sarbanes Oxley
compliance; as well as working in public accounting, will serve you well as
TDS’s Senior Vice President – Corporate Controller.

Our offer to you reflects the important responsibilities of this position and
our complete confidence in your ability and resolve to handle them in an
excellent manner.  We believe that it will provide you with the basis on which
to make a decision to join our senior corporate leadership team.  Our offer is
as follows:


--------------------------------------------------------------------------------


·                  A base salary at the annual rate of $260,000 per year through
December 31, 2007, with a performance review following year-end 2007 for an
increase that would be effective January 1, 2008.  Our policy is to review
corporate executives’ performance and salary annually as of January 1st.

·                  Your target bonus opportunity will be 35% of your base salary
for the year.  You will be eligible for a 2007 prorated bonus based on the time
you serve as TDS Senior Vice President – Corporate Controller.  With superior
company and individual performance, you can expect to earn bonuses significantly
above your target bonus percentage.  TDS’s bonus awards are based 70% on
assessed individual performance and 30% on company performance.

·                  Participation in the TDS Long-Term Incentive Program (LTIP),
with your awards for 2007 performance (granted in 2008) being prorated for the
time you are employed by TDS.  Target awards are determined annually and depend
on what happens with respect to LTI awards in the marketplace.  The target award
for 2006 (granted in 2007) for your position was 110% of base salary.  Your
target LTI award for 2007 will be no more than plus or minus 15% of this
percentage.

Your actual award in 2008 will depend on your assessed performance and that of
our business units against their approved bonus programs.  More specifically,
the 2008 LTIP target awards are expected to be structured similar to, or the
same as, the 2007 awards:

Grant Type

 

% of Target
2007 LTI Value

 

Explanation

Automatic Stock Options

 

20%

 

Grant based on target LTI amount for position (no performance conditions).

Performance Stock Options

 

45%

 

Grant is determined by assessed individual performance.

Performance Restricted Stock

 

35%

 

Grant is based on Company performance. Specifically, 75% of target value based
on results of the objective measures in the annual USCC senior management bonus
program, 25% of target value based on results of the objective measures in the
TDS Telecom senior management bonus program.

 

·                  The same medical, life insurance and pension program which
TDS has extended to our executive employees.

·                  A company car under our company car policy for senior level
executives.  More specifically, you will be able to purchase a company car of
your choice with TDS paying up to $42,000 of the cost of the vehicle if it is a
2007 model.  (The $42,000 includes the base price of the car, all options and
freight.  It does not include taxes, titles and other fees, which TDS will pick
up.)

2


--------------------------------------------------------------------------------


·                  A health club membership, should you care to join one.

·                  Three weeks of vacation a year to be taken, of course, at
times that will not jeopardize performance of your duties.

Our offer has one contingency.  Like any other new TDS employee, you must pass a
drug screen. This can be done either before or after you start work with us.

In summary, Doug, I believe you will find this employment offer to be quite
attractive.  Ted Carlson and I have every confidence that you can perform this
vital senior management position in a superior manner.  There is, in our view,
an excellent fit between your experience, talents, ambitions, and our need for a
top-flight, highly motivated Senior Vice President – Corporate Controller.  In
this position, as you are well aware, you will play a key leadership role in
determining TDS’s future progress and success.

Doug, please call me or Don Render if you have any questions about this offer. 
Assuming it is acceptable to you, please sign as indicated below, and send me a
copy of this letter.

Very truly yours,

/s/ Kenneth R. Meyers

 

Kenneth R. Meyers

Executive Vice President and CFO

 

KRM/nu

 

Enclosure

 

cc:

Ted Carlson

 

Ted Herbert

 

Don Render

 

 

 

 

 

 

 

Acknowledged and Accepted By:

 

/s/ Douglas D. Shuma

 

 

 

8/17/07

 

 

Douglas D. Shuma

 

 

 

Date

 

 

 

3


--------------------------------------------------------------------------------